DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 14A-14C are black and white photographs that have dark shading and are generally unclear.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility patent applications unless the photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Lopez (US PG Pub. No. 2006/0073955, April 6, 2006) (herein “Garcia”) in view of Snagg (US PG Pub. No. 2010/0279830, Nov. 4, 2010).
Regarding claim 1, Garcia teaches a clip (i.e., piece 5, para. [0028]; Figs. 1 and 2 below) comprising: a fastener (i.e., case 13 having holes 15; Fig. 2 below) with a channel having an opening (i.e., inner circumferential opening shown via threaded portion in Fig. 2 below, the opening having an axis transverse to holes 15) for reversibly attaching and detaching an object (i.e., elastic straps 6; Fig. 2) to the clip 5 (via inserting the straps 6 through the holes 15 and threading rod 16 to frictionally engage the straps 6; Fig. 3 below and para. [0028]); a closure (i.e., the threaded rod 16; Fig. 3) for said opening having a closed position (i.e., a position where threaded piston rod 16 contacts the straps 6 to impede movement and immobilize the straps 6; para. [0028]; Fig. 3) wherein said object 6 is prevented from detaching from said fastener 13 through said opening and an open position (i.e., where the threaded piston rod 16 is loosened without completely removing to permit free movement of the straps 6; para. [0028] Fig. 3), wherein said object 6 can be detached from said fastener 13 through said opening (where the straps 6 can be removed from the opening via side holes 15); and a retainer (i.e., inner threads of 13; para. [0028]; Figs. 2, 3) for retaining the closure 16 to the clip 5 in said open position.

    PNG
    media_image1.png
    314
    413
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    242
    390
    media_image2.png
    Greyscale

Garcia teaches the clip 5 is connectable to a strap/belt (see Fig. 1) but is silent in explicitly teaching that the clip 5 includes a connector for slidably connecting the clip 5 to a textile strap.
Snagg, however, in an analogous art of exercise devices having a belt 10,12, teaches a clip 20 (Figs. 1-4) comprising: a connector 22,28 (Fig. 3 below) for slidably connecting the clip 20 (i.e., were member 20 slides smoothly over a belt portion 12; see para. [0026]; Figs. 1-4) to a textile strap 12 (i.e., were belt portion 12 may be made of any type of pliable material including but not limited to leather or fabric; see para. [0024]; and Figs. 1, 2).

    PNG
    media_image3.png
    661
    505
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    501
    483
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    330
    281
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    581
    224
    media_image6.png
    Greyscale


Regarding claim 2, Garcia as modified by Snagg teaches wherein said channel is sized and shaped to hold at least two bungees (i.e., where two elastic straps 6 pass through the channel, paras. [0024], [0028]; Figs. 2, 3).
Regarding claim 3, Garcia as modified by Snagg teaches wherein said closure is configured to fix a position of said at least two bungees 6 in said channel ("Threading till the end a threaded piston rod 16, will strangulate the straps impeding their movement through the
interior of the case, the straps will be immobilized, as they are trapped against the bottom of the channels 5b"; para. [0028]; Fig. 3).
Regarding claim 4, Garcia as modified by Snagg teaches wherein said closure 16 includes a knob (top of 16; see Fig. 3 above) and a screw thread (annular external thread of 16; Fig. 3 above) for screwing to said channel by rotating with respect to said channel (para. [0028]; Figs. 2, 3).
Regarding claim 8, Garcia teaches an exercise device (Abstract; Fig. 1) comprising: a belt (2; para. (0023); Fig. 1); and a clip 5 (para. [0028]; Figs. 1, 2); and a fastener (inner 13; Fig. 2) for reversibly attaching and detaching (via 16; Fig. 3) a elastic tension element (i.e., elastic straps 6; paras. [0024], [0028]; Figs. 2, 3) to the clip; a channel having an opening (i.e., the fastener having a circumferential channel where threads are located, transverse to holes 15, see Fig. 2 above); a closure 16 (Fig. 3) for said fastener having a closed position (i.e., a position where threaded piston rod 16 contacts the straps 6 to impede movement and immobilize the straps 6; para. [0028]; Fig. 3) wherein said elastic tension element is prevented from detaching from said fastener and an open position (i.e., where the threaded piston rod 16 is loosened 
Garcia is silent in explicitly teaching that the clip includes a connector for slidably connecting the clip to a strap.
Snagg, however, in an analogous art teaches an exercise device (Abstract; Figs. 6-8) comprising: a belt (12; "Belt portion 12"; para. [0024]; Figs. 1, 2); and a clip (20; Figs. 1-4) including a connector (22, 28; Fig. 3) for slidably connecting the clip (“member 20 slides smoothly over belt portion 12”; para. (0026); Figs. 1-4) to a strap (30; para. [0026]; Figs. 1, 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the belt and device of Garcia such that the clip 5 has a connector 22,28 for slidably connecting the clip 5 to a textile strap as taught by Snagg in order to allow the clip 5 to be repositionable on the belt thereby allowing increase the amount of exercise routines (see Snagg, para. [0008]).
 	Regarding claim 9, Garcia as modified by Snagg teaches a retainer (inner threads of 13; para. [0028]; Figs. 2, 3) for retaining the closure to the clip in said open position.
Regarding claim 10, Garcia as modified by Snagg teaches wherein said channel (inner opening through fastener 13; Fig. 2 above) is sized and shaped to hold at least two bungees (i.e., elastic straps 6; paras. [0024], [0028]; Figs. 2, 3).
Regarding claim 11, Garcia as modified by Snagg teaches wherein said closure 16 (Fig. 3) is configured to fix a position of said at least two bungees 6 (paras. [0024], [0028]; Figs. 2, 3) in said channel and wherein said tension element 6 includes at least one of said at least two bungees (Fig. 2).
Regarding claim 12, Garcia as modified by Snagg that the clip 5 is reversibly attached to at least two more elastic tension elements length of elastic tension elements 6 (para. [0028]; Figs. 2, 3), but is silent in explicitly teaching the device further including: a second clip moving slideably attached to said strap.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Garcia two include a second clip as taught by Snagg for the purpose of using the exercise device with two hands (i.e., elastic tensioning both arms of the user).
Regarding claim 13, Garcia as modified by Snagg teaches wherein said closure 16 includes a knob (top of closure16; Fig. 3) and a screw thread (annular 16; Fig. 3) for screwing to said channel (para. (0028); Figs. 2, 3).
Regarding claim 15, Garcia as modified by Snagg teaches wherein said knob includes a fully tightened position wherein said at least two bungees are prevented from moving with respect to said channel (i.e., a position where threaded piston rod 16 contacts the straps 6 to impede movement and immobilize the straps 6; para. [0028]; Fig. 3), a loose position in which the at least two bungees can move longitudinally with respect to the channel but cannot be detached from the channel through said opening (i.e., where the threaded piston rod 16 is loosened without completely removing to permit free movement of the straps 6; para. [0028] Fig. 3) and an open position in which the at least two bungees 6 can be detached from the channel through said opening (i.e., removing the closure 16 completely so that bungees 16 can be removed through holes 15 and through the channel); para. [0028]; Fig. 3).

Allowable Subject Matter
Claims 5-7, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784